Per Curiam.

This is an application for a writ to prohibit the respondent from proceeding with the appeal of one Mary Morse from a decision against her in favor of the relator and one Ely, rendered by the board of state land commissioners in the matter of a contest relating to applications to purchase tide lands. Said Morse made the first application to purchase. The relator thereafter applied to purchase a part of said lands and Ely applied to purchase another part. It does not appear that either Ely or Maylor was interested in the other’s application, but they both resisted Morse’s application on a common ground. The whole matters were heard by the board at one time, and one judgment was rendered in favor of the relator and Ely, whereupon Morse applied to the superior court as against both of them, giving one bond under § 52, p. 254, Laws 1897 (Bal. Code, § 2182), which provides for the manner of taking appeals from said board. The relator moved to dismiss the appeal on the ground that the court had no jurisdiction, in consequence of but one appeal having- been taken as against the relator and Ely, while their rights were separate and independent of each other. The court denied the motion and the relator has applied for a writ of prohibition as aforesaid. We do not think the writ should issue under the facts shown, although Maylor and Ely were insisting upon separate rights and the fact that Morse was interested against both of them and that her rights as against each depended upon the same state of facts did not make it a joint proceeding, for enough appears to indicate that it was tried before the board as one proceeding, and such having been the case, one appeal could have been taken therefrom. *200At least, it does not appear to be a ease where a writ of prohibition should issue. It does not appear that the bond was attacked in anywise in the lower court, and we see no reason why the relator’s rights cannot be fully protected. The same strictness ought not to obtain with reference to an appeal from the board aforesaid, as would obtain in an appeal from a superior court to this court.
Writ denied.